UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. ED CV 19-1239 CAS (MRW) Date August 1, 2019

 

Title Moises De Jesus Sanchez v. Kevin McAleenan

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER RE: DISMISSAL

Petitioner filed a notice voluntarily dismissing the petition. (Docket # 11.) This action is
dismissed without prejudice.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
